Case 2:19-cv-04921-GJS Document 26 Filed 09/30/20 Page 1 of 1 Page ID #:666



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Rosalina Reyes
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9                              WESTERN DIVISION
 10   ROSALINA REYES,                         )       CASE NO. CV-19-4921-GJS
                                              )
 11                                           )
            Plaintiff,                        )         xxxxxxxxxx ORDER
                                                      [PROPOSED]
 12                                           )       AWARDING ATTORNEY’S
                v.                            )       FEES AND COSTS PURSUANT
 13                                           )       TO THE EQUAL ACCESS TO
                                              )       JUSTICE ACT, 28 U.S.C.
 14 ANDREW M. SAUL,                           )       § 2412(d), AND COURT COSTS
    COMMISSIONER OF SOCIAL                    )       PURSUANT TO
 15 SECURITY,                                 )       28 U.S.C. § 1920
                                              )
 16        Defendant.                         )
                                              )
 17
 18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 20   Justice Act in the amount of FIVE-THOUSAND SEVEN-HUNDRED DOLLARS
 21   and NO CENTS ($5,700.00), as authorized by 28 U.S.C. § 2412(d), and Court
 22   costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant
 23   to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
 24   Dated: September 30, 2020
 25                                    /s/
                                __________________________________________
                                HON. GAIL J. STANDISH
 26                             UNITED STATES MAGISTRATE JUDGE
 27
 28

                                                  1
